Citation Nr: 0739633	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-28 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus with symptomatic 
peripheral vascular disease of both lower extremities.

2.  Entitlement to an initial compensable evaluation for the 
service-connected meralgia paresthetica of the left thigh 
(claimed as peripheral neuropathy of the left lower 
extremity), to include as secondary to the service-connected 
diabetes mellitus.

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the right lower extremity, to include as 
secondary to the service-connected diabetes.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the RO.  

The issue of service connection for claimed peripheral 
neuropathy of the right lower extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected diabetes mellitus is shown to have 
required treatment with insulin and restricted diet; 
regulation of activities is not demonstrated.  

2.  The service-connected meralgia paresthetica of the left 
thigh (claimed as peripheral neuropathy of the left lower 
extremity) is not shown to be productive of a disability 
picture more nearly approximated by severe to complete 
paralysis of the external cutaneous nerve of the thigh.
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2007).

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected meralgia paresthetica of 
the left thigh (claimed as peripheral neuropathy of the left 
lower extremity) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Codes 8529-
8729 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and applicable regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
January 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a September 2006 letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

II.  Facts

In the present case, the RO initially granted service 
connection for diabetes mellitus in an October 2002 rating 
decision.  A 20 percent evaluation was assigned, effective in 
July 2001.  In an August 2003 rating decision, the RO granted 
an earlier effective date of June 2001 for the diabetes.  The 
20 percent evaluation has remained in effect since the 
October 2002 rating decision.

In a June 2003 medical statement, the private doctor 
indicated that the veteran had formerly used oral medications 
to treat his diabetes, but now required insulin to mange his 
diabetes.  The doctor stated that that necessitated 
regulation of activities due to the veteran's physical 
condition.  The private doctor also noted the veteran was 
under the care of a dietician to monitor his blood glucose 
levels and his weight.

During a July 2003 VA diabetes examination, the veteran 
reported that he was diagnosed with diabetes at the age of 52 
or 53.  He reported that he had never been hospitalized for 
ketoacidosis.  He had not been hospitalized for hypoglycemia 
for the past several years.  He was on a restricted diet and 
watched his carbohydrate intake.  He had lost approximately 
13 pounds since June.  He had no restrictions on his 
activities secondary to diabetes, although he did complain of 
generalized fatigue.  He complained of cataracts; however, 
his last exam showed no evidence of diabetic retinopathy.

He reported the recent onset of neuropathy characterized by 
tingling in his legs from the knees down and burning in the 
soles of his feet.  Walking one block increased pain in his 
lower extremity.  Aspirin, soaking and elevating his feet 
decreased some of the pain symptoms.  He reported having 
numbness in both hands and fingers.  The tip of his third 
finger on the right hand had been numb for the past year.  
There were no aggravating or precipitating factors for the 
numbness and pain in his hands.  Aspirin and exercising his 
hands alleviated some of the pain in his hands.  The veteran 
stated that pain, numbness and tingling interfere with a lot 
of his activities of daily living.

On examination, the veteran had normal heart rate with no 
murmur.  All other functions were normal also.  His gait was 
within normal limits.  Coordination was good for finger-to-
finger, finger-to-nose, alternating movements and heel-to-
shin.  He had decreased sensation on the toes in the right 
and left feet and fingers of the left hand.  He had increased 
sensation in the 3rd finger on the right hand.  

The veteran's diagnosed diabetes was confirmed.  The examiner 
noted the veteran took oral medication and insulin to treat 
the diabetes.  As for the veteran's reported neuropathy of 
the extremities, an electromyogram/nerve conduction study 
showed evidence of right median neuropathy at or distal to 
the wrist (carpal tunnel syndrome).  There was no evidence of 
peripheral polyneuropathy.

VA treatment records from 2003 to April 2005 are replete with 
reference to complaints of and treatment for disabilities 
associated with the veteran's diabetes.  In a May 2004 VA 
treatment record, the veteran complained of numbness on the 
left lateral thigh.  Physical examination showed numbness in 
the left lateral cutaneous nerve distribution.  The veteran's 
diagnosed diabetes was confirmed.  The veteran was also 
diagnosed with meralgia paresthetica on the left.  A July 
2004 treatment record indicated the veteran was diagnosed 
with meralgia paresthetica and the medical provider 
recommended that the veteran remain on the current course of 
treatment.

In a July 2004 VA examination, the veteran's reported 
diabetic history remained unchanged from previous 
examinations.  He watched his carbohydrate and sugar intake.  
He had gained 40 pounds in the last six months.  He denied 
any restrictions on his activities due to his diabetes.  He 
reported a five year history of numbness and tingling in the 
calves of both legs and a burning sensation in both anterior 
shins.  He also reported constant numbness in the left 
lateral thigh with occasional tingling and itching.  Walking 
increased the numbness, tingling and burning sensation in the 
lower extremities.  Lying down produced a throbbing sensation 
in both lower legs.  Medication offered some relief of the 
symptoms.  

On examination, neurological function remained relatively 
unchanged compared to the previous examination.  Sensation 
was intact to monofilament in both hands and feet.  Vibratory 
sensation was intact in both hands and feet.  Strength was 
5/5 throughout with the exception of the left lower extremity 
which was 4-5/5.  The examiner was unable to elicit deep 
tendon reflexes.

The veteran's diagnosed diabetes was confirmed.  The examiner 
noted that the veteran was on insulin and metformin.  His 
glucose was 175.  With respect to the diabetic neuropathy, 
the examiner noted the veteran's reports of numbness and 
tingling in the calves of both legs, burning sensation in 
both anterior shins and the numb area in the left lateral 
thigh.  The examiner noted a neurology consult in which the 
veteran was diagnosed with meralgia paresthetica.  The 
examiner opined that it was at least as likely as not that 
the veteran's meralgia paresthetica was secondary to or 
aggravated by his diabetes.

III.  Diabetes

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Under this section, a 20 percent 
evaluation contemplates cases requiring insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned in cases requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted in cases requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation contemplates cases requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The Board has applied the noted criteria to the facts of this 
case and observes that the veteran uses insulin and a 
restricted diet to treat his diabetes mellitus.  The Board is 
aware that a June 2003 private treatment record indicates 
that the veteran's treatment "necessitates regulation of 
activities due to his physical condition."  However, the 
private doctor did not specify what types of activities were 
regulated, or otherwise prescribed the specific activities to 
be regulated.  In this regard, the statement is not 
adequately explained.  Moreover, in the multiple VA 
examinations, the veteran reported no restrictions on his 
activities secondary to his diabetes.  As the veteran is not 
shown to have a restriction on his activities, or that his 
activities are specifically regulated by a physician his 
service-connected diabetes mellitus does not meet the 
criteria for a higher evaluation.

IV.  Meralgia paresthetica of the left thigh

The service-connected meralgia paresthetica of the left thigh 
(claimed as peripheral neuropathy of the left lower 
extremity) has been evaluated on the degree of paralysis of 
the external cutaneous nerve of the thigh under Diagnostic 
Code 8529.  38 C.F.R. § 4.124a.  A non-compensable evaluation 
is assigned for mild or moderate paralysis.  A 10 percent 
evaluation is assigned for severe or complete paralysis.

The Board has applied the noted criteria to the case at hand.  
Given the most recent examination findings, including 
neuropathy symptoms such as numbness and tingling - the Board 
finds the service-connected meralgia paresthetica of the left 
thigh is not shown to be productive of a disability greater 
than that of mild to moderate paralysis of the external 
cutaneous nerve of the thigh as is already contemplated by 
the assigned non-compensable evaluation.  In this regard, the 
Board notes that sensation was intact to monofilament in both 
hands and feet, vibratory sensation was intact in both hands 
and feet, strength was 5/5 throughout with the exception of 
the left lower extremity which was 4-5/5.  Thus, the Board 
concludes that an increased rating is not warranted under the 
circumstances of this case.

Currently, the only evidence of record supporting the 
veteran's claims is lay statements made by the veteran.  
While the veteran is certainly competent to testify to 
symptoms capable of lay observation, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to degree of 
severity.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, these claims for 
increased evaluations must be denied.


ORDER

Evaluation in excess of 20 percent for the service-connected 
diabetes mellitus with symptomatic peripheral vascular 
disease of both lower extremities is denied.

An initial compensable evaluation for the service-connected 
meralgia paresthetica of the left thigh (claimed as 
peripheral neuropathy of the left lower extremity), to 
include as secondary to the service-connected diabetes 
mellitus is denied.


REMAND

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the July 2004 VA examination, the veteran reported a five 
year history of numbness and tingling in the calves of both 
legs and a burning sensation in both anterior shins.  On 
examination, sensation was intact to monofilament in both 
hands and feet, vibratory sensation was intact in both hands 
and feet, and strength was 5/5 throughout.  However, the 
examiner was unable to elicit deep tendon reflexes.  The 
examiner noted a neurology consult in which the veteran was 
diagnosed with meralgia paresthetica.  The examiner opined 
that it was at least as likely as not that the veteran's 
meralgia paresthetica was secondary to or aggravated by his 
diabetes.  However, the examination does not indicate whether 
the meralgia paresthetica affected the veteran bilaterally, 
or if it was confined to the left extremity.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the claimed 
peripheral neuropathy of the right lower 
extremity since April 2005.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should also 
be informed that he can submit evidence to 
support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, extent 
and likely etiology of the claimed 
peripheral neuropathy of the right lower 
extremity.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran has current peripheral neuropathy 
of the right lower extremity, and if so, 
whether such disability is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to the service-
connected diabetes mellitus.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim of service 
connection for peripheral neuropathy of the 
right lower extremity should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
 
Then if indicated, the case should be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion as to the outcome of this case.  The appellant need 
take no action until so informed.

The purpose of the examination requested in this 
remand is to obtain information or evidence (or 
both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2007) failure 
to cooperate by attending the requested VA 
examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


